DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 2-25-2022 overcomes the examiner’s rejection.  He allows claims 1, 4, 7, 10 and 16-27 and cancels claims 2-3, 5-6, 8-9 and 11-15.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

	> A terminal disclaimer was approved on 5-12-2021 which overcomes the examiner’s double patenting rejection.


3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.


4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a method of wireless communication operable at a user equipment (UE) to comprise receiving a master information block (MIB) from an access network, 
> The ability for the MIB to comprise configuration information for a first cell of the access network; 
> The ability for receiving a discovery reference signal from the access network, 
> The ability for the discovery reference signal to comprise at least one of a primary reference signal, a secondary reference signal, a cell- specific reference signal, or a combination thereof; 

> The ability for transmitting a chirp signal to the access network as part of a random access procedure to establish a connection with the first cell, 
> The ability for the chirp signal to comprise at least one of a reference signal, a pilot signal, a UE identifier, a buffer status report, or a combination thereof, 
> The ability for the chirp signal being configured as a system information request that specifies at least one system information block requested by the UL; and 
> The ability to receive, in a unicast radio resource control (RRC) message, a system information response transmitted in response to the chirp signal, 
> The ability for wherein the system information response comprises one or more of the at least one system information block requested by the UE scrambled with a serving cell identifier.


5.  Note that prior art Yamagishi, Schmidt/Wei, Brismar/Zhang, Zhu. Taaghol, Lee and Han, which was/were applied in the FINAL Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent claim(s) renders them novel.



	US 9717110  User Equipment Centric Mobility Management In A Mesh Network


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414